internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp br06-plr-124549-00 date april distributing controlled state a shareholder a shareholder b shareholder c shareholder d employee f employee g a b c d a b people a a plr-124549-00 b c d e f g h i j k a this letter is in reply to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date the information submitted for consideration is summarized below distributing is an state a corporation on the cash-basis method_of_accounting distributing is directly engaged in business a through salaried employees and independent contractors the independent contractors are people a people a perform the following activities b c and d with regard to the a’s people a are compensated by receiving a share of the a resulting from the business of a activity distributing has a shares of common_stock outstanding all voting the shares are held as follows shareholder a a shareholder b b shareholder c c shareholder d d shareholder c acts as the chief_executive_officer of distributing and is an employee of distributing she is responsible for the conduct and operation of distributing and for carrying out all orders and resolutions of the board_of distributing shareholder c enters into and executes on behalf of distributing all contracts bids offers bonds mortgages deeds and conveyances and other corporate commitments shareholder c is responsible for maintaining overall surveillance over business of a activity operations and determining appropriate actions regarding business of a activity plr-124549-00 management operations agreements e and sales shareholder c makes all financing and insurance determinations for business of a activity in addition she determines working_capital requirements for maintaining f she participates in decisions concerning sales and maintenance as well as operations of business of a activity employee f is a full time employee of distributing employee f devotes almost all her time to the business of a activities she is responsible for day-to-day business of a management activities including the actions of people a she does the purchasing of equipment g h and i and k in addition she arranges for j and sells distributing’s portion of the a controlled will be formed as a corporation on the cash-basis method_of_accounting to effectuate the proposed transaction controlled will have b shares of common_stock outstanding which will be initially owned by distributing controlled will be directly engaged in business of a activity financial information indicates that distributing’s business of a activity operations have had gross_receipts and operating_expenses representative of an active trade_or_business for each of the past five years serious disputes have arisen between shareholders a and b and shareholders c and d regarding the management operations and direction of distributing’s business to enable shareholder’s c and d to sever their relationship with shareholders a and b the following transaction has been proposed i distributing will transfer a portion of its business of a activity assets to controlled in exchange for shares of controlled stock no investment credits will be claimed with respect to the property transferred ii immediately thereafter distributing will distribute all of the controlled stock to shareholder’s a and b in exchange for all of their stock in distributing following the transaction shareholders a and b will continue to engage in the same type of operations that distributing engaged in prior to the distribution shareholder b will become an employee of controlled her position will be director of business of a activity operations she will be responsible for the conduct and operation of controlled and for carrying out all orders and resolutions of the board_of controlled shareholder b enters into and executes on behalf of controlled all contracts bids offers bonds mortgages deeds and conveyances and other corporate commitments shareholder b is responsible for maintaining overall surveillance over business of a activity operations and determining appropriate actions regarding business of a activity management operations agreements e and sales shareholder b provides all financing and insurance determinations for business of a activity in addition she determines working_capital requirements for f and makes decisions with regard to sales plr-124549-00 maintenance and operations employee g will be a full time employee of controlled employee g will devote almost all his time to business of a activity he will be responsible for day to day business of a activities and the actions of the independent contractors his duties will include the purchasing of equipment g h and i and k in addition he will arrange for j and sell controlled’s portion of the a additional salaried employees will be hired as needed by controlled controlled will hire people a as independent contractors people a will b c and d the a’s distributing will continue to engage in business of a activity after the distribution shareholder c will remain an employee of distributing her position will be director of business of a activity operations her duties will be the same as those she performed prior to the distribution the remaining employees will become independent contractors performing business of a management duties for distributing and controlled people a will continue to be employed as independent contractors by distributing no employees will be shared by distributing and controlled the following representations have been made in connection with the proposed transaction a the fair_market_value of the controlled stock to be received by shareholder a and shareholder b will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements d following the proposed distribution the distributing and controlled corporations will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by the distributing_corporation prior to the consummation of the transaction e the distribution of the stock of the controlled_corporation is carried out for the following corporate business_purpose to eliminate shared management shared decision making and shared financial results in the existing single distributing_corporation the distribution of stock of the controlled plr-124549-00 corporation is motivated in whole or in substantial part by one or more of these corporate business purposes f the distributing_corporation is not an s_corporation within the meaning of sec_1361 but immediately before the distribution the distributing_corporation will be eligible to make an s_corporation_election pursuant to sec_1362 there is no intention by distributing to make an s election after the transaction but it may at some future undefined date controlled will elect to be an s_corporation pursuant to sec_1362 on the first available day after the distribution and there is no plan or intention to revoke or otherwise terminate the s_corporation_election of controlled g after the transaction is complete the resulting corporations do not intend to sell any of the corporation’s stock in the foreseeable future in order to attempt to gain capital-gain treatment h there is no plan or intention by the shareholders or security holders of the distributing_corporation to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either the distributing or controlled corporations after the transaction i there is no plan or intention by either the distributing_corporation or the the controlled_corporation directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 j there is no plan or intention to liquidate either the distributing or the controlled corporations to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business k i the total adjusted_basis and the fair_market_value of the assets transferred to the controlled_corporation by the distributing_corporation each equals or exceeds the sum of the liabilities assumed by the controlled_corporation plus any liabilities to which the transferred assets are subject and ii the liabilities assumed in the transaction and the liabilities to which transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred l no property is being transferred between distributing and controlled in which an investment_tax_credit determined under sec_46 of the code has plr-124549-00 been or will be claimed with respect to such property m the distributing_corporation neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction n immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution o payments made in connection with all continuing transactions if any between the distributing and controlled corporations will be for fair_market_value based on the terms and conditions arrived at by the parties bargaining at arm’s length p no two parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code q no distributing shareholder or shareholders will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a percent or greater interest in distributing or controlled r the distribution is not part of a plan or series of related transactions within the meaning of section e pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled s no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the proposed distribution based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of assets in exchange for controlled stock followed by the distribution of controlled stock to shareholders a and b of distributing in exchange for all their stock in distributing will constitute a reorganization within the meaning of sec_368 distributing and controlled are each a_party_to_a_reorganization within the meaning of sec_368 plr-124549-00 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for controlled stock sec_361 no gain_or_loss will be recognized by controlled on the receipt of assets from distributing in constructive exchange for shares of controlled stock sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each distributing asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all the controlled stock to shareholders a and b in exchange for all of their stock in distributing sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder a and shareholder b upon their receipt of the controlled stock sec_355 the basis of the controlled stock in the hands of shareholder a and shareholder b will be the same as the basis of their distributing stock exchanged therefor sec_358 the holding_period of the controlled stock received by shareholder a and shareholder b will include the holding_period of the distributing stock exchanged therefor provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the plr-124549-00 taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours associate chief_counsel corporate by steven j hankin special counsel corporate cc corp br06
